Citation Nr: 1145542	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes in the hips.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a kidney disorder, to include kidney stones.  

4.  Entitlement to service connection for a herniated nucleus pulposus in the cervical spine.  

5.  Entitlement to an increased evaluation for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1, currently evaluated as 20 percent disabling, to include a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had a hearing before a RO Decision Review Officer (DRO) in June 2008.  The transcript is associated with the claims file.

In correspondence received in August 2008, the Veteran asserted that prior, unspecified decisions in which claims were denied, contained clear and unmistakable error (CUE).  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for a disorder of the hips and a kidney disorder, and hypertension, as well as the issue regarding the evaluation of service-connected chronic lumbar strain, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A herniated nucleus pulposus of the cervical spine is not shown during service; and, the competent and credible evidence does not establish a herniated nucleus pulposus of the cervical spine is related to active service.  


CONCLUSION OF LAW

A herniated nucleus pulposus of the cervical spine was not incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486  . 

The VCAA duty to notify was satisfied by way of a letters sent to the Veteran in The May 2007 and June 2007 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter. The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. With respect to the Dingess requirements, in July 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the July 2008 notice, the matter was readjudicated in a supplemental statement of the case.  Therefore, adequate notice was provided to the Veteran pursuant to the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b) .  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  

The Board also finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, records from the Social Security Administration, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

Next, a specific VA examination and opinion was obtained in June 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, post-service medical history, personal statements and history, and provided detailed rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth her contentions during a June 2008 hearing before a RO DRO.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO DRO and Veterans Law Judges who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2008 hearing, the undersigned DRO identified the issue on appeal.  Also, information was solicited regarding the onset of the Veteran's cervical spine disorder, his treatment history, and whether he had an etiological opinion establishing a link between his current cervical spine disorder and his active service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from determining that an examination was necessary to a medical opinion, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the VA DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).  
Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2011).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).  

Analysis

The Veteran asserts entitlement to service connection for a cervical spine disorder.  Having reviewed the evidence, the Board finds service connection is not warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records are negative for complaints or findings pertaining to the cervical spine.  The May 1965 service entrance examination report shows the spine and musculoskeletal system were normal.  

The Board notes that while an April 1966 service treatment record notes "upper back better", a January 1967 Reclassification examination report shows the spine and musculoskeletal system were normal, full range of motion of the spine was noted, and the examiner reported that the Veteran qualified for General Military Service.  In addition, and while correspondence received in August 2007 reflects the Veteran's assertion to the effect that he failed a flight physical in the Autumn of 1968, the January 1969 separation examination report shows the spine and musculoskeletal system were normal.  As noted by the June 2008 VA examiner, while the service treatment records reference low back complaints, the records are silent for findings or treatment in regard to a cervical disorder.  Thus, the Board finds the October 1999 VA examination report and opinion noting "primarily neck problems and lesser back problems while in the service" to be inconsistent with the documented, contemporaneous findings.  An opinion based on an inaccurate factual premise is of diminished probative value, if any.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Likewise, examiner's November 1999 report noting residual neck pain after an anterior cervical discectomy in C5 and C6 related to an in-service injury in 1965 is of little probative value if any, as the basis for the opinion is contradicted by the contemporaneous evidence.  Moreover, in a February 2000 VA addendum, the same examiner reported that the initial evidence of cervical disease is in 1972 following the Veteran's involvement in a motor vehicle accident.  He clearly identified the symptoms and complaints relating to the Veteran's low back, which were first identified in 1965, versus those related to his cervical spine, which were not shown until 1972.

In regard to the Veteran's assertions that in-service complaints of headaches were manifestations of a neck injury sustained at the same time he injured his back, residuals of which are service-connected, service treatment records, dated from 1965 to 1966, attribute complaints of headaches to a questionable attempt to get out of work detail and questionable sinusitis, and an onset of headaches was noted in association with not wearing glasses.  Regardless, the competent and probative evidence does not establish a neck injury resulting in a herniated nucleus pulposus of the cervical spine during service.   

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds the statements to be inconsistent with the more probative contemporaneous records, to include not only the normal examination at separation, but also the objective, reliable evidence of initial onset in 1972 in association with a motor vehicle accident.  The June 2008 VA examiner concluded that clinically significant changes in the cervical spine are most likely secondary to the post-service motor vehicle accident.   

The Board also places significant emphasis on the fact that the Veteran clearly complained of low back symptomatology on numerous occasions in service while never referencing his neck (cervical spine).  Why didn't the Veteran complain of neck pain when he had no reservations on complaining of other conditions?  Indeed, given his tendency to complain of pain on a frequent basis, the assertion that the Veteran chose not to identify and single-out his complaints of neck pain seem incongruous with his medical history.   Put another way, the Board does not find the Veteran's contentions of injuring his neck, and experiencing neck pain, in service to be credible.

The Board notes that while the Veteran testified at the hearing that he is receipt of Social Security Administration (SSA) disability benefits due to his neck, Transcript at 14-15 (2008), an October 2004 SSA disability determination notes disability due to depression, the low back and gastrointestinal/genitourinary disorders.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  In essence, neither the SSA records nor the Veteran's reported history of having injured his neck in service supports a finding that a chronic cervical spine disorder, to include a herniated nucleus pulposus, was manifest during service or within the initial year of separation or is otherwise related to service.  

The Board notes that while the Veteran in this case is not shown to possess medical expertise, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

In this case, the Board has accorded more probative value to the June 2008 VA opinion to the effect that the Veteran's cervical spine disorder is more likely related to post service injuries and surgeries, rather than to in-service disease or injury.  The Board finds the opinion to be detailed and thorough, and a rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is supported by not only the contemporaneous service records, but also VA examination reports and treatment records.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  



ORDER

Service connection for a herniated nucleus pulposus in the cervical spine is denied.  


REMAND

The Veteran asserts his service-connected chronic lumbar strain at L4-5 and L5-S1 is worse than reflected in the 20 percent rating assigned.  The Board notes that a 20 percent evaluation has been assigned for the back disability under Diagnostic Codes 5237-5243.  The general rating formula provides the criteria for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

The Veteran testified to having back pain radiating into his legs, Transcript at 18 (2008), and the June 2008 VA examination report reflects paresthesias, the etiology of which is noted to be not unrelated to the service-connected back disability.  In addition, and while no atrophy was reported, the examiner did not address the atrophy reported in the gastrocnemius muscle in VA treatment records, dated in March 2006 and January 2007.  Thus, the Board finds the June 2008 VA examination report and opinion to be inadequate for a determination in regard to the degree of impairment due the service-connected chronic lumbar strain with degenerative disc disease and any associated neurologic impairment.  

In addition, the Veteran asserts entitlement to service connection for a bilateral hip disorder.  Service treatment records, dated in March 1966, reflect complaints of low back pain radiating to the anterior iliac spine and hips.  In addition, a September 2005 VA record notes x-ray examination showed mild degenerative changes of the hips, bilaterally, and a March 2006 record notes atrophy in the left gastrocnemius muscle.  Further, an April 2009 VA treatment record reflects complaints of back and hip pain, and a January 2007 VA record notes a reduction in play in the sacroiliac joint.  The Board notes that 38 C.F.R. § 4.66 directs that the lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  The Board finds there are relevant in-service and post-service findings and insufficient evidence for a determination in this case, which is whether the Veteran suffers from a separate and distinct disability of the hips due to his active service.  Thus, the Veteran should be afforded an examination in order to determine whether a bilateral hip disorder is related to service or service-connected chronic lumbar strain with degenerative disc disease.  

The Veteran also asserts entitlement to service connection for a kidney disorder, to include kidney stones.  He maintains that the disorder had its onset in-service.  He says his problem was initially manifested by urination problems and abdominal pain.  The Veteran further argues that his hypertension is related to his kidney disorder.  Alternately, he states that his problem with headaches in service was the first indication that he had high blood pressure.

Service treatment records reflect complaints of prostate pain and a history of prostatitis was noted, and an impression of phimosis was entered in April 1968.  In addition, the January 1969 separation examination report notes stomach trouble in the form of indigestion after eating and pain in the upper abdomen after bowel movement.  Further, a January 1984 private record reflects complaints of right upper quadrant pain and a November 1985 record notes abdominal pain.  In a statement dated in February 1995, M.A., RN, stated that the Veteran had a history of urinary problems since 1976.  A June 1996 VA record notes kidney stones and the impression of private magnetic resonance imaging (MRI) in June 1996 was noted to be suggestive of a parapelvic cyst versus hydronephrosis.  In addition, an April 1998 VA record notes a history of nephrolithiasis; an October 2001 record notes a long history of renal stones; and a February 2000 record notes parenchymal disease.  In addition, findings on x-ray examination in September 2005 were noted to be indicative of chronic prostatitis.  

Since the Board finds further development is necessary in regard to a kidney disorder, together with the Veteran's assertions in regard to hypertension, to include documented complaints of chest pain and shortness of breath at separation in January 1969, the Board finds the evidence is insufficient for a determination.  The Veteran should be afforded an examination in order to determine whether a kidney disorder or hypertension is related to service.  

Further, the evidence reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  SSA records reflect disability due to disorders to include the back, and the Veteran testified that he had to quit working due to his back disability.  Transcript at 14-15 (2008).  Thus, the issue of entitlement to a TDIU is part of the Veteran's increased rating claim, and must be remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine the degree of impairment due to service-connected chronic lumbar strain and whether it is at least as likely as not that the Veteran's service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  In addition, an opinion must be obtained as to whether it is at least as likely as not that a bilateral hip disorder, a kidney disorder, or hypertension is etiologically related to service.  Thus, the Board has no discretion and must remand these matters to afford the Veteran a VA examination(s), the report of which must address the above inquiries.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran testified that he has ongoing treatment at an identified VA facility.  Transcript at 18-19 (2008).  Since the claims file is being returned it should be updated to include VA treatment records compiled since 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from December 2009.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his bilateral hip disorder, kidney disorder, or hypertension during and/or since service.  

3.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hip disorder, kidney disorder, and hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's bilateral hip disorder and kidney disorder since service, and opine as to whether it is at least as likely as not that any bilateral hip disorder, kidney disorder, or hypertension found to be present is related to or had its onset during service, is proximately due to or the result of service-connected disability, or is otherwise related to service.  

The rationale for all opinions expressed should be provided in a legible report. 

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his lumbar spine disorder.  
The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the lumbar strain with degenerative disc disease has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any neurologic impairment found to be present, to include the noted atrophy in the gastrocnemius muscle.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, to include a description of any symptomatology.  

The examiner should opine as to whether, without regard to his age, it is at least as likely as not that the Veteran's service-connected lumbar spine disability alone renders the Veteran unable to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

5.  After completion of the above, readjudicate the Veteran's claims.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


